      Case 2:20-cv-01343-TLN-DB Document 10 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    TANNER DAYNE COLBERT,                             No. 2:20-cv-01343 DB P
11                        Plaintiff,
12           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
13    BELL, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff claims he was subjected to inhumane treatment at the Placer County Jail.

18   By order dated January 15, 2021, the court screened the complaint and determined it did not

19   contain any cognizable claims. (ECF No. 8.) Plaintiff was given forty-five days leave to file an

20   amended complaint and warned that failure to file an amended complaint would result in a

21   recommendation that this action be dismissed. (ECF No. 8 at 9.) Plaintiff was also given forty-

22   five days to file an updated application to proceed in forma pauperis or pay the required filing fee.

23   (Id.) Those forty-five days have passed, and plaintiff has not filed an amended complaint,

24   requested additional time to file an amended complaint, filed an updated application to proceed in

25   forma pauperis, paid the filing fee, or otherwise responded to the court’s order. Accordingly, the

26   court will recommend that this action be dismissed for failure to prosecute and failure to comply

27   with court orders.

28   ////
                                                        1
      Case 2:20-cv-01343-TLN-DB Document 10 Filed 04/21/21 Page 2 of 2


 1             For the reasons state above, the Clerk of the Court is ORDERED to randomly assign a

 2   district judge to this action.

 3             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 4   Local Rule 110; Fed. R. Civ. P. 41(b).

 5             These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 7   being served with these findings and recommendations, plaintiff may file written objections with

 8   the court and serve a copy on all parties. Such a document should be captioned “Objections to

 9   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

10   objections within the specified time may waive the right to appeal the District Court’s order.

11   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: April 20, 2021

13

14

15

16

17

18
     DB:14
19   DB:1/Orders/Prisoner/Civil.Rights/colb1343.f&r.dism

20
21

22

23

24

25

26
27

28
                                                           2
